Exhibit 10.2

Execution Copy

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (the “Amendment”) is entered into as of
December 22, 2006 by and among THE BRINK’S COMPANY, a Virginia corporation (the
“Parent”), BRINK’S, INCORPORATED, a Delaware corporation (“Brink’s”) (the Parent
and Brink’s being sometimes referred to as “Borrowers” and “Guarantors”), and
ABN AMRO BANK N.V. (the “Bank”).

W I T N E S S E T H

WHEREAS, the Borrowers, BAX Global, Inc., a Delaware corporation (“BAX” and
together with the Borrowers, the “Original Borrowers”), and the Bank entered
into that certain Credit Agreement dated as of July 13, 2005 (as amended,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”), providing for a revolving credit facility in the aggregate original
principal amount of $55,000,000;

WHEREAS, on January 17, 2006, the Original Borrowers and the Bank entered into
that certain Release Agreement whereby the Bank agreed to release BAX as a party
to the Credit Agreement and to terminate all of BAX’s rights and obligations
under the Credit Agreement; and

WHEREAS, the parties hereto have agreed to further amend the Credit Agreement as
set forth herein.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

Section 1. Definitions. Unless the context otherwise requires, capitalized terms
used but not otherwise defined herein shall have the meanings assigned in the
Credit Agreement.

Section 2. Amendments.

(a) The pricing grid appearing in the definition of “Applicable Percentage” in
Section 1.01 of the Credit Agreement is hereby amended to read as follows:

 

Pricing

Level

   Applicable LT
Rating    LIBOR Rate
Loans/Financial
LC Fee   

Base

Rate

Loans

  

Utilization Fee

with Utilization
>50%

  

Facility

Fee

   Performance LC
Fee

1

   A/A2 or above    0.140%    0.000%    0.100%    0.060%    0.0700%

2

   A-/A3    0.180%    0.000%    0.100%    0.070%    0.090%

3

   BBB+/Baa1    0.270%    0.000%    0.100%    0.080%    0.0135%

4

   BBB/Baa2    0.350%    0.000%    0.100%    0.100%    0.1750%

5

   BBB-/Baa3    0.475%    0.000%    0.100%    0.125%    0.2375%

6

   BB+/Ba1 or below    0.575%    0.000%    0.125%    0.175%    0.2875%



--------------------------------------------------------------------------------

(b) The definition of “Commitment” in Section 1.01 of the Credit Agreement is
hereby amended to read as follows:

“Commitment” means the commitment of the Bank under this Agreement to make
Advances under the Facility in an aggregate principal amount not to exceed
$40,000,000 at any time outstanding, as such amount may be reduced from time to
time pursuant to the terms of this Agreement.

(c) The definition of “Consolidated Net Worth” in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:

“Consolidated Net Worth” means, as of any date, as applied to the Parent and its
Restricted Subsidiaries, shareholders’ equity or net worth as determined and
computed on a consolidated basis in accordance with GAAP after giving
appropriate effect to any outside minority interests in Restricted Subsidiaries,
provided that in determining “Consolidated Net Worth” there shall be
(a) included any issuance of preferred stock by the Parent and (b) excluded
(i) any extraordinary gains and losses, (ii) any non-cash impairment, valuation
allowance, write-down or write-off in the book value of any assets, (iii) any
non-cash loss in connection with the disposition of any assets and (iv) any
other comprehensive income (loss) associated with pension plans or
postretirement benefit plans other than pensions; provided further, that the
items referred to in clauses (i), (ii), (iii) and (iv), shall be excluded only
to the extent that such items are recorded following the date hereof.

(d) The definition of “Leverage Ratio” in Section 1.01 of the Credit Agreement
is hereby amended to read as follows:

“Leverage Ratio” means, as of the date of any determination with respect to the
Parent, the ratio of (a) the sum of (i) Consolidated Debt as of such date, plus
(ii) the amount by which (A) the aggregate amount, as of the preceding
December 31 (or as of such date if such date is December 31), of Consolidated
Lease Rentals under non-cancelable Leases entered into by the Parent or any of
its Subsidiaries, discounted to such December 31 to present value at 10% and net
of aggregate minimum non-cancelable sublease rentals, determined on a basis
consistent with Note 14 to the Parent’s consolidated financial statements at and
for the period ended December 31, 2005, included in the Parent’s 2005 annual
report to shareholders, exceeds (B) $400,000,000, to (b) the sum of (i) the
amount determined pursuant to clause (a) plus (ii) Consolidated Net Worth as of
such date.

(e) The first paragraph of Section 2.01 of the Credit Agreement is hereby
amended to read as follows:

2.01 Amounts and Terms of Commitment. Bank agrees to make available to the
Borrowers from December 22, 2006 until December 22, 2011 or until such earlier
date on which the Bank terminates the Commitment pursuant to Section 8.02(a) or
the Parent terminates the Commitment pursuant to Section 2.05(a) (the
“Termination Date”), committed funds in an aggregate amount of $40,000,000 at
any time outstanding (subject to reduction pursuant to Section 2.05(a)) on the
terms and conditions set forth in this Agreement, as follows:

 

2



--------------------------------------------------------------------------------

(f) Section 2.01(a) of the Credit Agreement is hereby amended to read as
follows:

(a) Facility Advances. The Facility may be drawn upon by the Borrowers for Loans
or Letters of Credit (collectively, the “Advances”) from the Effective Date
until the Termination Date in an aggregate principal amount not to exceed
$40,000,000 (subject to reduction pursuant to Section 2.05(a)) at any time
outstanding.

(g) Section 5.02(b) of the Credit Agreement is hereby amended to read as
follows:

(b) Continuation of Representations and Warranties. The representations and
warranties contained in Article VI (other than, after the Effective Date, the
last clause of Section 6.07(b) relating to the occurrence of a material adverse
change) shall be true and correct in all material respects on and as of the date
of such extension of credit with the same effect as if made on and as of such
date, except for any representation and warranty made as of an earlier date,
which representation and warranty shall remain true and correct in all material
respects as of such earlier date; and

(h) Section 8.02(o) of the Credit Agreement is hereby amended to read as
follows:

(o) In addition to any Lien permitted by clauses (a) through (m), immediately
after giving effect to any concurrent repayment of secured Debt, Liens securing
Debt of the Parent or any Restricted Subsidiary so long as the sum of (A) the
aggregate principal amount of all such secured Debt plus (B) the aggregate
amount of Consolidated Lease Rentals (excluding Consolidated Lease Rentals under
Leases in effect as of December 31, 2005 (and any renewal, extension or
replacement thereof) and Leases with respect to property not owned by the Parent
on such date), discounted to present value at ten percent (10%), compounded
annually, arising out of all Sale and Leaseback Transactions to which the Parent
or any of its Restricted Subsidiaries is then a party (including Sale and
Leaseback Transactions, if any, entered into pursuant to Section 8.09), does not
exceed 15% of Consolidated Net Worth; provided that the sale or transfer of
(i) coal, oil, gas or other minerals in place for a period of time until, or in
an amount such that, the transferee will realize therefrom a specified amount of
money (however determined) or a specified amount of such coal or other minerals
or (ii) any other interest in property of the character commonly referred to as
a “production payment” shall not be deemed to constitute Debt secured by a Lien.

(i) Section 8.09 of the Credit Agreement is hereby amended to read as follows:

8.09 Sale Leaseback Transactions. Sell or transfer, or permit any Restricted
Subsidiaries to sell or transfer, any material property or assets owned by the
Parent or any Restricted Subsidiary on the Effective Date to any Person (other
than any Borrower) with the intention of taking back a lease of such property or
assets or any similar property or assets, if the sum of (A) the amount of
Consolidated Lease Rentals, discounted to present value at 10%, compounded
annually, which would arise out of such proposed Sale and Leaseback Transaction,
plus (B) the aggregate amount of Consolidated Lease Rentals (excluding

 

3



--------------------------------------------------------------------------------

Consolidated Lease Rentals under Leases in effect as of December 31, 2005 (and
any renewal, extension or replacement thereof) and Leases with respect to
property not owned by the Parent on such date), discounted to present value at
ten percent (10%), compounded annually, arising out of all other Sale and
Leaseback Transactions to which the Parent or any of its Restricted Subsidiaries
is then a party, plus (C) the aggregate principal amount of all Debt of the
Parent or any Restricted Subsidiary secured by Liens incurred in reliance on
Section 8.02(o), would exceed 15% of Consolidated Net Worth.

Section 3. Conditions Precedent. This Amendment shall become effective on the
date (the “Effective Date”) on which the following conditions precedent shall
have been satisfied:

(a) the Bank shall have provided notice to the Parent of its receipt of
counterparts of this Amendment duly executed and delivered by each party hereto;
and

(b) the Bank shall have received an opinion in form and substance reasonably
satisfactory to the Bank of Hunton & Williams LLP, counsel to the Borrowers.

Section 4. Representations and Warranties. The Parent hereby represents and
warrants to the Bank that (i) no Default or Event of Default has occurred and is
continuing as of the date hereof, and (ii) the representations and warranties
contained in Article VI of the Credit Agreement are true and correct in all
material respects as of the date hereof, except for any representation or
warranty made as of an earlier date, which such representation and warranty
shall remain true and correct in all material respects as of such earlier date.
The parties agree that any representation or warranty made by the Parent herein
shall be deemed for purposes of Section 10.01(b) of the Credit Agreement to be a
representation made by the Parent in the Credit Agreement on the date hereof.

Section 5. Expenses. The Parent shall pay on demand all reasonable expenses
incurred by the Bank, including the reasonable fees, charges and disbursements
of Sullivan & Worcester LLP, special counsel to the Bank, in connection with the
preparation, negotiation, execution and delivery of this Amendment.

Section 6. Full Force and Effect. Except as expressly amended, the Credit
Agreement shall remain unchanged and in full force and effect. Any and all other
documents heretofore, now or hereafter executed and delivered pursuant to the
terms of the Credit Agreement are hereby amended so that any reference to the
Credit Agreement shall mean a reference to the Credit Agreement as amended
hereby.

Section 7. Counterparts. This Amendment may be executed in any number of
counterparts (including facsimile counterparts), each of which when so executed
and delivered shall be an original, but all of which shall constitute one and
the same instrument.

Section 8. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

4



--------------------------------------------------------------------------------

Section 9. Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

[remainder of page intentionally blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first written above.

 

THE BRINK’S COMPANY By:  

/s/ James B. Hartough

Name:   James B. Hartough Title:   Vice President - Corporate Finance and
Treasurer BRINK’S, INCORPORATED By:  

/s/ James B. Hartough

Name:   James B. Hartough Title:   Treasurer ABN AMRO BANK N.V. By:  

/s/ Thomas T. Rogers

Name:   Thomas T. Rogers Title:   Managing Director By:  

/s/ Tracie Elliot

Name:   Tracie Elliot Title:   Director